DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “determining that the user equipment is likely encountering intersymbol interference…”. It is unclear to the Examiner where the bounds of this claim lie, as the word “likely” is indefinite. The claim is therefore rejected. Claim 13 has similar language, and is treated in the same manner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
3.	Claim(s) 1 – 2, 4, 6 – 7, 10 – 12, 14, 16, and 19 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (WO2022047747A1).

Regarding claim 1, Chen discloses subject matter relating to CRS configuration in a DSS setup. Specifically, Chen discloses a computer-implemented method, comprising: 
determining, by a cellular base station, one or more first cell reference signal symbols of the cellular base station (base station configures CRS assistance information regarding CRS associated with the DSS (i.e. with that base station); see paragraphs [0081 – 0082]; the Examiner notes that configuring CRS assistance information comprises determining the CRS); 
determining, by the cellular base station, one or more second cell reference signal symbols of a neighboring cellular base station (base station configures CRS assistance information incl. CRS information of interfering cell(s); see paragraphs [0081 – 0082]); 
determining, by the cellular base station, that a user equipment is communicating with the cellular base station (base station sends CRS info to UE; see paragraph [0081] and Fig. 6 element 630); and 
providing, by the cellular base station and to the user equipment, the one or more first cell reference signal symbols and the one or more second cell reference signal symbols (base station sends CRS assistance info incl. CRS sequence and location (i.e. symbols) of base station and interfering cells to UE; see paragraphs [0081 - 0082] and Fig. 6 element 630); 

Regarding claims 2 and 12, Chen discloses the subject matter of the parent claim(s), as noted above. Chen further discloses:
wherein the one or more second cell reference signal symbols of the neighboring cellular base station cause intersymbol interference in the user equipment (interference mitigation measures are intended to provide CRS interference cancellation (i.e. prevent ISI); see paragraphs [0080 – 0082])

Regarding claims 4 and 14, Chen discloses the subject matter of the parent claim(s), as noted above. Chen further discloses:
wherein the cellular base station uses dynamic spectrum sharing (DSS; see Abstract and Fig. 6).

Regarding claims 6 and 16, Chen discloses the subject matter of the parent claim(s), as noted above. Chen further discloses wherein providing the one or more first cell reference signal symbols and the one or more second cell reference signal symbols comprises: 
providing the one or more first cell reference signal symbols and the one or more second cell reference signal symbols via an RRC reconfiguration message (CRS assistance info can be provided be RRC reconfiguration; see paragraphs [0078] and [0090]).

Regarding claim 7, Chen discloses the subject matter of the parent claim(s), as noted above. Chen further discloses:
	wherein the cellular base station and the user equipment communicate in non-standalone mode or standalone mode (5G NR; see paragraph [0003]; the Examiner notes that SA and NSA modes are the only two options for 5g—a 5G system must be one or the other)

	Regarding claims 10 and 19, Chen discloses the subject matter of the parent claim(s), as noted above. Chen further discloses:
	wherein the user equipment reduces interference by performing rate matching around the one or more first cell reference signal symbols and the one or more second cell reference signal symbols (CRS rate matching is performed to avoid CRS interference; see paragraphs [0063] and [0071]).

	Regarding claim 11, Chen discloses a system, comprising: 
	one or more processors (processors; see Figs. 9 – 10 and related description); and 
	memory including a plurality of computer-executable components that are executable by the one or more processors to perform a plurality of actions (memories with executable code; see Figs. 9 – 10 and related description), the plurality of actions comprising: 
		determining, by a cellular base station, one or more first cell reference signal symbols of the cellular base station (base station configures CRS assistance information regarding CRS associated with the DSS (i.e. with that base station); see paragraphs [0081 – 0082]; the Examiner notes that configuring CRS assistance information comprises determining the CRS); 
		determining, by the cellular base station, one or more second cell reference signal symbols of a neighboring cellular base station (base station configures CRS assistance information incl. CRS information of interfering cell(s); see paragraphs [0081 – 0082]);
		determining, by the cellular base station, that a user equipment is communicating with the cellular base station (base station sends CRS info to UE; see paragraph [0081] and Fig. 6 element 630); and 
		providing, by the cellular base station and to the user equipment, the one or more first cell reference signal symbols and the one or more second cell reference signal symbols (base station sends CRS assistance info incl. CRS sequence and location (i.e. symbols) of base station and interfering cells to UE; see paragraphs [0081 - 0082] and Fig. 6 element 630);

	Regarding claim 20, Chen discloses one or more non-transitory computer-readable media of a computing device storing computer-executable instructions that upon execution cause one or more computers to perform acts comprising (memories with executable code; see Figs. 9 – 10 and related description): 
	determining, by a cellular base station, one or more first cell reference signal symbols of the cellular base station (base station configures CRS assistance information regarding CRS associated with the DSS (i.e. with that base station); see paragraphs [0081 – 0082]; the Examiner notes that configuring CRS assistance information comprises determining the CRS);
	determining, by the cellular base station, one or more second cell reference signal symbols of a neighboring cellular base station (base station configures CRS assistance information incl. CRS information of interfering cell(s); see paragraphs [0081 – 0082]);
	determining, by the cellular base station, that a user equipment is communicating with the cellular base station (base station sends CRS info to UE; see paragraph [0081] and Fig. 6 element 630); and 
	providing, by the cellular base station and to the user equipment, the one or more first cell reference signal symbols and the one or more second cell reference signal symbols (base station sends CRS assistance info incl. CRS sequence and location (i.e. symbols) of base station and interfering cells to UE; see paragraphs [0081 - 0082] and Fig. 6 element 630);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	Claim(s) 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO2022047747A1) in view of Pelletier (US 20190089498 A1)

Regarding claims 5 and 15, Chen discloses the subject matter of the parent claim(s), as noted above. Chen does not explicitly disclose the limitations of claims 5 and 15. 

Pelletier discloses subject matter related to LTE/NR interworking. Specifically, Pelletier discloses wherein determining the one or more second cell reference signal symbols of a neighboring cellular base station comprises: 
communicating, by the cellular base station and with the neighboring cellular base station, over X2 (base stations communicate over X2; see paragraph [0062])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Chen with Pelletier by noting that the determining of the reference signals comprises communication between the base stations with an X2 interface. One of ordinary skill in the art would have found it obvious to do so, as neighboring base stations typically share information between them, and the standard interface between base stations is an X2 interface, and this would allow easy transmission of relevant information. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

5.	Claim(s) 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO2022047747A1) in view of Ko (US 20140204853 A1)

	Regarding claims 8 and 17, Chen discloses the subject matter of the parent claim(s), as noted above. Chen does not explicitly disclose the limitations of claims 8 and 17.

	However, Ko discloses subject matter related towards pathloss. Specifically, Ko discloses 
	determining, by the cellular base station, an estimated downlink power by determining an uplink pathloss of the user equipment, wherein providing the one or more first cell reference signal symbols and the one or more second cell reference signal symbols is based on the estimated downlink power (uplink and downlink power attenuation ratios can be used interchangeably; see paragraph [0313]; the Examiner notes that power attenuation is directly related to pathloss).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Chen and Ko by specifying that providing the other base station’s reference signals to the UE is done based on estimating the DL power by using the UL pathloss. One of ordinary skill in the art would have found it obvious to do so, as UL and DL have similar channels, and the effect on transmission is generally similar; using estimated DL power would allow the base station to guess whether any particular signal will be strong enough to cause sufficient interference at the UE, and so whether it should try and prevent interference from that signal. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

6.	Claim(s) 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO2022047747A1) in view of Georghiu (US 20180049215 A1)

	Regarding claims 9 and 18, Chen discloses the subject matter of the parent claim(s), as noted above. Chen further discloses:
	receiving, by the cellular base station and from the user equipment, a power headroom report (PHR; see paragraph [0049]); 
	Chen does not explicitly disclose the remainder of the claim.

	Georghiu discloses subject matter relating to wireless transmission. Specifically, Georghiu discloses:
	based on the power headroom report, determining, by the cellular base station difference between a maximum power of the user equipment and a current power of the user equipment (device compares TX power and max power; see Claim 8); 
	comparing the difference between the maximum power of the user equipment and the current power of the user equipment to a threshold power, wherein providing the one or more first cell reference signal symbols and the one or more second cell reference signal symbols is based on comparing the difference between the maximum power of the user equipment and the current power of the user equipment to the threshold power (device compares TX power against threshold power, and performs actions based on this comparison; see Claim 8)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Chen with Georghiu by specifying that providing reference signals to the UE is done based on how much available power the UE has. One of ordinary skill in the art would have found it obvious to do so, as the amount of power available affects where it makes sense to transmit. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A) US20220322130A1 – Muruganathan – DSS CRS configuration
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464         

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464